Opinion by
Mb Justice Elkin,
The only question arising on this appeal is whether the ordinance requiring the water company to obtain a permit from the town council before proceeding to lay its mains through the streets of the borough, is a reasonable regulation within the meaning of the act of assembly.
The defendant borough, through its town council, passed an ordinance which in substance provides that before any gas or water company shall enter upon the streets or alleys thereof for the purpose of laying mains or pipes, a permit must be obtained from the town council. It is contended here, and the court *228below so' held, that this is an unreasonable regulation, and therefore void and of no effect.
The plaintiff averred in the bill filed that the ordinance in question was unreasonable and was passed with the expectation and intention of depriving plaintiff from exercising its right to enter upon the streets and alleys of the borough. The learned court below granted a preliminary injunction on the ground that the ordinance was unreasonable because uncertain, and made the right of the plaintiff to enter upon the streets for the purpose of laying its water mains dependent upon the humor or caprice of the town council. The facts do not justify the conclusions reached in these respects. The town council cannot act arbitrarily or capriciously in such matters, and if any such attempt be made, the courts, if applied to, would promptly and effectively grant the necessary relief. In this case, however, defendant disavows any such intention, and there is nothing in the evidence to show that it is not acting in good faith. The borough has a right to know what streets are to be occupied ; how long they are to be torn up while excavating and laying pipes ; and at what place and in what manner the mains are to be laid.
It is proper and reasonable that these things should be considered when a permit is granted. What more reasonable regulation could be made than that a water company, about to enjoy the privilege and exercise the franchise of lajdng its mains on the streets of a borough, should first apply to the town council for a permit which must issue as of course upon compliance with such reasonable regulations as may be imposed by that official body. It is argued that the provisions of the ordinance were complied with by making application for a permit to the burgess, which was refused. The answer to this contention is, an application to the burgess is not a compliance with the ordinance. The application should have been made to the town council, and this was not done. The ordinance was a reasonable regulation imposed by the proper authorities and therefore valid. It was not complied with in the matter of obtaining a permit from the town council and the plaintiff is not entitled to the relief prayed for.
Order and decree of the court reversed at the cost of the appellee.